 

Case 4)16-cv,01414 D nt 653 Filed on 09/06/19 in TXSD Page 1 of 3
\ Nw Orn sone States Courts
Qran A \ N He Cvas

. Plauntills wo
\/S A iui Hed pow Uo H-leltit
; omnis LO unr | LAS
OBSECT ion Lo

Memeandum and C) pun ier
Comes Kwow Geew D Dickess whois

Cc Oo businessman jo COmmunity aval private

Clit \vew, ww Os oer ly nas Ex pet talatiow
Crom Plies Plane 4&( jnaranda. hy un ODorwe|)
and Wires HARRisCoumty Shath s oftice
OLR A AL \eonr: coal With booss Chiwimc
Om dh cui Com | launtS. Iwcluclong Tress Pass Chorg
Un arsity 4 Houston beLae Su qe Tv odeew RK. Wid
Rocke Augusta-Qlo ZOLA CAUSE Nam ber RATOCIA. (hese
Aekion uf Lureom ent Conspiracy lead by (Ren Khoter)

President lumi versit [Dr Been eesCommunrty Out reac

 

 

  

. Gowdy Wonk Nack sen | Hum Gn [cesouuces \\ 4 (Cease Mn ¢otel
C Cel ob Pol ee Uepart ment Unuesity ouster.
HOUSL On ry arvicent has hele Mm
sone \ eo Airerest en Au ay, st Ab 2A

A honey we ee ean Ad Clee ¢ et olen bi Ly
bhele Tosue wy D vel ano Ub

Tolomti ts Lhelt ae O boxy us Woent vl
Comp Lidler, ee [QU Sol SULE if [ts mil hens
ACanLS .

(da) . amok set Lhe

Sustains the O®B B\ec
oe and Opi ow

OB eck ow 4,9 wew
S O4 qT AW crcl

te see S omavatsty T Hows: bow Release
Conn Request reply Belen Mover

)) Dickens anh FO \y pope Hl Alsc aclu oe

tress pass 4 Fees ne pended. A revcl TWese

money > Owed So) ru Sau\
would Also tm(lude he Days ines © Q's

ww wk WWoAVS COumtrl Boays Chay? L
C\wuclkk Rusemnchal cea \e eteul Lom f Cuil ql
S| Uordier Cuuse nyambhu H -Qio- 44s CA

lo mallow Belsre Honable Kener Hoyt
Because he Blacks od eta Sudae -

{ict modi ArbRinn ten MRursiur eR serrOlt > Ua Uetsty
¢
DUS keawovktstolhan sO [pp eaearksa Gres oRoaceholnst Begs of 2
the peCOmmen da’ Von, Harris saree ) :
. udaes tO ce iwbrst M\| vm, Settine i
Cc Sal Ow oays Calta —pnoadr w clude Crab, Cl
fo Umrllron prrhay CAs¢ haw for alata
QNLESE Rheony W | olor Chan COAT _
WJALR TFueluae A Jouwsu (4. Concent aotee mn |
which shoul oA Tuclude 1 ame Avnoant |
i I- am\ WW anwel
\4 Geer \) J idi¢zens 'S Retalated Qopunst
Decouse of £ DLAC, Aik ; Recomm tio
Umiuersirs of Lou SL QW Rec anton Desist Qronn
Yawina Lr tlam T Powell, Glen Boundrew, USe
Kuomts at Univa sit Hous Low fa DO staulsing
the Peace Ack cu rtves , Whe el, Also pveluded
Student Wehlebic, whieh Should Tu elude,

Rewer
ACF ime Amour}. Rhona, wl Eh OLN Bull ete Trending
NckWikies -

 

 

AONF

Signed ow ——_—_—

 

. LLS. Ori strict Sud. ge
c Approved oval Buby Raruest

° |
A f)

LAANCLVCS

pcos Sgubmittine, Ferm

 
 
 

 
 
